679 So.2d 1294 (1996)
Joseph GREEN, Appellant,
v.
STATE of Florida, Appellee.
No. 95-3711.
District Court of Appeal of Florida, Fourth District.
September 25, 1996.
Richard L. Jorandby, Public Defender, and Anthony Calvello, Assistant Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Melynda L. Melear, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Although we are concerned about the time limitations imposed by the trial court on voir dire examination,[1] appellant did not preserve this issue for appeal, because he affirmatively accepted the jury without renewing his prior objection. Joiner v. State, 618 So.2d 174, 176 (Fla.1993); Stripling v. State, 664 So.2d 2, 3 (Fla. 3d DCA 1995).
AFFIRMED.
GLICKSTEIN, WARNER and GROSS, JJ., concur.
NOTES
[1]  See O'Hara v. State, 642 So.2d 592 (Fla. 4th DCA 1994); Pineda v. State, 571 So.2d 105 (Fla. 3d DCA 1990); Williams v. State, 424 So.2d 148 (Fla. 5th DCA 1982).